Name: Regulation (EEC) No 2805/73 of the Commission of 12 October 1973 determining a list of white quality wines, produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973
 Type: Regulation
 Subject Matter: food technology;  health;  trade;  beverages and sugar;  trade policy
 Date Published: nan

 16 . 10 . 73 Official Journal of the European Communities No L 289/21 REGULATION (EEC) No 2805/73 OF THE COMMISSION of 12 October 1973 determining a list of white quality wines , produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973 A. White quality wines produced in specified regions : (a) wines having the right to the name Beerenaus ­ lese ; (b) wines having the right to the name Trockenbe ­ erenauslese ; (c) Sauterne ; (d) Barsac . B. Imported white quality wines : White quality wines having the right to the name Beerenauslese or Trockenbeerenauslese in confor ­ mity with the Community provisions or in their absence with those of the Member States . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (') of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2592/73 (2 ), and in particular Article 26a (3) thereof ; Whereas Article 26a ( 1 ) of Council Regulation (EEC) No 816/70 provided the possibility to increase the maximum content of sulphur dioxide to 400 mg/ 1 for certain white quality wines produced in specified regions and certain white imported quality wines having particular production and preparation features ; Whereas this provision should be limited only to those white quality wines whose conditions of produc ­ tion and usual methods of preparation , as oenological knowledge stands at present, necessitate the use of a higher content of sulphur dioxide than other wines ; Whereas in Article 26a it is also laid down that provi ­ sions should be adopted in respect of wines produced before 1 October 1973 which for good reason do not fulful the requirements of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine , Article 2 In' respect of wines of which there is proof they were produced before 1 October 1973 , the provisions of Article 26a of Council Regulation (EEC) No 816/70 :  shall not apply if they are marketed for direct human consumption in containers of 5 litres or less ;  shall not apply on or before 1 January 1974 if they are marketed for direct human consumption in containers of more than 5 litres . Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The maximum total content of sulphur dioxide is 400 mg/! : It shall apply from 1 October 1 973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1973 . For the Commission The President Francois-Xnvier ORTOLI (!) 0 | No L 99 , v 5 . 1970 , p . 20 . (-) OJ No I. 269 , 26 . 9 . 1973 , p . 1